Cockrell, J.
To a judgment against it in the sum of 1829.09, as damages as also for attorney’s fees and costs, the railroad company prosecutes this writ of error.
The transcript is clumsily prepared, but we have enough before us to show error.
The charges given by the court are so inconsistent as necessarily to confuse the jury. In one breath the jury *52is instructed that it may assess the damages for the full amount claimed in the declaration and in the next breath that the damages must not exceed the contract price for the stock lost as agreed upon in the bill of lading. The assessment made by the jury shows that the contract price was ignored.
An examination of the bill of exceptions does not cure this error, and we can but reverse the judgment based upon this verdict.
Judgment reversed.
Shackleford, C. J., and Taylor, Hockior and Whitfield, J. J., concur.